Citation Nr: 0103205	
Decision Date: 02/01/01    Archive Date: 02/14/01

DOCKET NO.  99-23 965	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an effective date earlier than April 9, 1999, 
for a grant of a 10 percent disability rating for residuals 
of a right ankle fracture.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Kitlas, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1964 to June 
1966.

Service connection was granted for residuals of a right ankle 
fracture by a December 1982 rating decision.  A 
noncompensable (zero percent) disability rating was assigned, 
effective September 7, 1982.

This matter is before the Board of Veterans' Appeals (Board) 
from an August 1999 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California, which granted a 10 percent disability rating for 
residuals of a right ankle fracture, effective April 9, 1999.

The veteran provided testimony at a videoconference hearing 
before the undersigned Board Member in August 2000, a 
transcript of which is of record.  Among other things, the 
veteran acknowledged that he was accepting the 
videoconference hearing in lieu of an in-person hearing.

Following the August 2000 videoconference hearing, the 
veteran submitted evidence directly to the Board accompanied 
by a waiver of initial RO consideration of this evidence 
pursuant to 38 C.F.R. § 20.1304(c) (2000).

The record, including the evidence submitted directly to the 
Board, reflects that the veteran has indicated that he was 
seeking service connection for hearing loss of the right ear 
and post-traumatic stress disorder (PTSD).  As the issue of 
service connection for PTSD has not been adjudicated below, 
this matter is referred to the RO for appropriate action.


FINDINGS OF FACT

1.  The veteran has testified and presented evidence to the 
effect that he saw a representative of the State of 
California Department of Military and Veterans Affairs on May 
26, 1998, for the purpose of filing an increased rating claim 
for his right ankle.

2.  No written communication was received by VA from the 
veteran indicating his desire for an increased rating for his 
service-connected right ankle disability until April 9, 1999.

3.  There is no objective medical evidence on file by which 
it can be factually ascertained that an increase in the 
service-connected right ankle disability had occurred prior 
to April 9, 1999.


CONCLUSION OF LAW

The veteran is not entitled to an effective date earlier than 
April 9, 1999, for his grant of a 10 percent disability 
rating for his service-connected residuals of a right ankle 
fracture.  38 U.S.C.A. § 5110 (West 1991 & Supp. 2000); 
38 C.F.R. § 3.400 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background.  Service connection was granted for residuals of 
a right ankle fracture by a December 1982 rating decision.  
This decision noted, among other things, that the service 
medical records revealed the veteran fractured his right 
ankle in January 1965, with no artery or nerve involvement.  
A noncompensable disability rating was assigned, effective 
September 7, 1982.  The veteran was informed of this decision 
by correspondence dated in that same month, including his 
right to appeal, and he did not appeal.

Following the December 1982 rating decision, the next written 
communication which appears in the claims folder is a 
statement received by the RO on April 9, 1999.  In this 
statement the veteran reported that his service-connected 
disability had gotten worse.  Moreover, he stated that he 
reopened this claim on May 26, 1998, but VA may have lost it.  
In support of this assertion, the veteran submitted a copy of 
a Transmittal Sheet dated May 26, 1998.  This Transmittal 
Sheet was addressed to the RO, from the State of California 
Department of Military and Veterans Affairs, via the Disabled 
American Veterans (DAV).  Additionally, it was indicated that 
various documents - including VA Forms 21-22 and 21-526, and 
an unspecified medical report - were being submitted to the 
RO regarding a claim for compensation.  However, this 
document does not specify what type of compensation benefits 
were being sought.  Also, there is no VA date stamp, or any 
other objective evidence, to support a finding that this 
document was actually received by VA on May 26, 1998, or any 
other date prior to April 9, 1999.  Further, handwritten 
comments on the Transmittal Sheet, which were dated in August 
1999, reflect that DAV was contacted, and that they did not 
have a file for the veteran.

A private medical report from the Advantage Care Medical 
Group was subsequently added to the file.  This report shows 
that the veteran was treated from April to May 1997 for a 
contusion on the right tibia.  It was noted that the veteran 
struck his right lower leg on a table.  It was further noted 
that he had a history of a right ankle injury in 1965.  X-
rays taken of the "right ankle; tibia/fibia" reportedly 
showed degenerative joint disease.

The veteran underwent a VA medical examination of his right 
ankle in July 1999.  The veteran reported that his right 
ankle had been productive of increasing pain over the past 
two years or so.  He described weakness and stiffness, but 
there was no swelling or inflammation.  He was now only able 
to walk two miles whereas, before, he could walk four hours 
in a day without any trouble.  He had worked as a Mail 
Carrier for 28 years.  He had been working as a foot mailman 
until three years ago; he now worked as a mounted mail 
carrier and did not have to do as much walking.  Examination 
of his ankle revealed no heat, redness, swelling, effusion, 
drainage, abnormal movement, instability, or weakness.  There 
was tenderness with dorsiflexion of the right ankle.  X-rays 
of the right ankle revealed no abnormality.  Diagnosis from 
this examination was status post right ankle fracture.

In the August 1999 rating decision, the RO granted an 
increased rating of 10 percent for the veteran's service-
connected residuals of a right ankle fracture, effective 
April 9, 1999.  The RO noted that the veteran submitted a 
copy of a Transmittal dated May 26, 1998, with his statement 
that the claim was reopened on that date.  However, the RO 
found that there was no evidence that a reopened claim was 
received prior to April 9, 1999.

The veteran appealed the August 1999 rating decision to the 
Board, contending that he was entitled to an earlier 
effective date of May 26, 1998.  He maintained that he 
submitted the claim at the Los Angeles County Veterans 
Services Office, West Covina on May 26, 1998.  Further, he 
identified a Veterans Service Representative as having 
received the claim on that date.  In support of his claim, 
the veteran submitted a copy of a Daily Activity Report 
reportedly from the County Veterans Service Office located in 
West Covina, which notes that he was seen on May 26, 1998, 
and that he was seen in regard to a claim opened/re-opened 
for compensation.  This document does not provide any 
specific details regarding the nature of the veteran's visit, 
or the claim.

At his August 2000 videoconference hearing, the veteran 
testified that his right ankle disability had increased in 
severity by May 1998.  Therefore, he filed an application for 
compensation with a VA representative in West Covina, 
California, on May 26, 1998.  However, after no word from VA 
for months regarding his claim, the veteran contacted VA and 
was informed that they had no record of his claim.  
Consequently, he resubmitted his claim on that date.  The 
veteran stated that he contacted the West Covina office, but 
was unable to contact the representative he initially saw as 
that individual was out on disability.  Nevertheless, the 
Chief Executive Officer had a copy, and that this individual 
reportedly indicated that the claim had been sent to VA in 
May 1998.  The veteran also testified that he had no medical 
treatment for his right ankle from 1977 until the VA medical 
examination in July 1999.  During that time, his right ankle 
problems were self-treated.  Nonetheless, he reported that he 
did have X-rays of his right ankle, taken approximately 5 to 
6 years earlier, which reportedly showed arthritis.

Following the August 2000 videoconference hearing, the 
veteran submitted a copy of a VA Form 21-526, Application for 
Compensation or Pension, dated May 26, 1998.  This document 
reflects that he was seeking compensation for PTSD, right ear 
hearing loss, and a right ankle injury.  However, there is no 
VA date stamp, or any other objective evidence, to support a 
finding that this document was actually received by VA on May 
26, 1998, or any other date prior to April 9, 1999.


Legal Criteria.  In general, the effective date for an 
increase will be the date of receipt of claim, or date 
entitlement arose, whichever is later.  38 C.F.R. 
§ 3.400(o)(1).  For an increase in disability compensation, 
the effective date will be the earliest date as of which it 
is factually ascertainable that an increase in disability had 
occurred if application is received within 1 year from such 
date otherwise, date of receipt of claim.  38 U.S.C.A. 
§ 5110; 38 C.F.R. § 3.400(o)(2).

"Application" is not defined in the statute.  However, in the 
regulations, "claim" and "application" are considered 
equivalent and are defined broadly to include "a formal or 
informal communication in writing requesting a determination 
of entitlement, or evidencing a belief in entitlement, to a 
benefit."  38 C.F.R. § 3.1(p); see also Rodriguez v. West, 
No. 98-7087 (Fed. Cir. Aug. 25, 1999).  Under 38 C.F.R. 
§ 3.155(a), the submission of certain medical records may 
constitute an "informal claim" for an increase in disability 
compensation.  In addition, 38 C.F.R. 
§ 3.157(b)(1) specifies that where, as here, a claimant's 
formal claim for compensation already has been allowed, 
receipt of, inter alia, a VA report of examination will be 
accepted as an informal claim filed on the date of the 
examination. 

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit), in Rodriguez, supra, pointed out that for 
purposes of establishing the requirements and procedures for 
seeking veterans' benefits, a claim, whether "formal" or 
"informal" must be "in writing" in order to be considered 
a "claim" or "application" for benefits, and that the 
provisions of 38 C.F.R. § 3.1(p) defines "claim," informal 
as well as formal, as a "communication in writing."  The 
Federal Circuit stated that when 38 C.F.R. § 3.155(a) refers 
to "an informal claim," it necessarily incorporates the 
definition of that term in 38 C.F.R. § 3.1(p) as a 
"communication in writing."  The Federal Circuit further 
pointed out the provisions of 38 C.F.R. § 3.155(a) make clear 
that there is no set form that an informal written claim must 
take.  All that is required is that the communication 
"indicat[e] an intent to apply for one or more benefits 
under the laws administered by the Department," and 
"identify the benefits sought."  

In VAOPGCPREC 12-98, General Counsel noted that the 
regulatory history of 38 C.F.R. § 3.400(o)(2) was in accord 
with the legislative history of Pub. L. No. 94-71, which 
enacted 38 U.S.C.A. § 5110(b)(2).  It was further noted that 
when this regulation was enacted, VA issued Transmittal Sheet 
584 (8-1-75), which reported that 38 C.F.R. § 3.400(o)(2) 

was added to title 38, Code of Federal 
Regulations, to 'permit payment of 
increased disability compensation 
retroactively to the date the evidence 
establishes the increase in the degree of 
disability had occurred.'  Section 
3.400(o)(2) was 'intended to be applied 
in those instances where the date of 
increased disablement can be factually 
ascertained with a degree of certainty.'  
Transmittal Sheet 584 also stated that 38 
C.F.R. § 3.400(o)(2) was 'not intended to 
cover situations where disability 
worsened gradually and imperceptibly over 
an extended period of time and there is 
no evidence of entitlement to increased 
evaluation prior to date of claim.'

In Servello v. Derwinski, 3 Vet. App. 196 (1992), the United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter, the Court) pointed out that the 
applicable statutory and regulatory provisions, fairly 
construed, require that the Board look to all communications 
in the file that may be interpreted as applications or 
claims, formal or informal, for increased benefits.  Then, 
the Board must examine all other evidence of record to 
determine the "earliest date of which," within the year prior 
to the claim, the increase in disability was ascertainable. 


Analysis.  In the instant case, the veteran has testified and 
presented evidence to the effect that he saw a representative 
with the State of California Department of Military and 
Veterans Affairs on May 26, 1998, for the purpose of filing 
an increased rating claim for his right ankle.  While the 
Board accepts this account to be true for the purposes of 
adjudicating the claim for an earlier effective date, it is 
noted that this organization is a division of the government 
of the State of California and not of VA itself or any other 
division of the federal government.  In short, the fact that 
the veteran saw a representative of that organization on May 
26, 1998, does not support a finding that his increased 
rating claim was constructively of record on that date.  See 
Section 3 of the Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000) to be codified at 
38 U.S.C.A. § 5103A(c)(2); see also Bell v. Derwinski, 2 Vet. 
App. 611 (1992).

Pursuant to Rodriguez, supra, a formal or informal claim for 
VA benefits must be in writing, and must indicate an intent 
to file for one or more benefits administered by VA.  Here, 
no written communication was received by VA from the veteran 
indicating his desire for an increased rating for his 
service-connected right ankle disability until April 9, 1999.  
Although the veteran has submitted various documents dated 
May 26, 1998, which reflect his desire for an increased 
rating for his right ankle - including the Transmittal Sheet 
from the State of California Department of Military and 
Veterans Affairs and the VA Form 21-526 - there is no VA date 
stamp on these documents, or any other objective evidence, to 
confirm that these documents were actually received by VA on 
that date or at any time prior to April 9, 1999.  
Consequently, the Board must conclude that the preponderance 
of the evidence is against a finding that the veteran's 
increased rating claim was received by VA prior to April 9, 
1999.  

The Board also finds that the evidence on file does not show 
that it was factually ascertainable that an increase in the 
service-connected right ankle disability had occurred prior 
to April 9, 1999.  Although the veteran testified that he had 
increased symptomatology of the right ankle by May 1998, 
there is no objective medical evidence on file to support 
that assertion.  The veteran has testified that he received 
no medical treatment from health care providers for his right 
ankle from 1977 until the time of his July 1999 VA medical 
examination.  He self-treated his problems during that 
period.  The only objective medical evidence on file for the 
period from the December 1982 rating decision and the April 
9, 1999, claim is the medical report from Advantage Care 
Medical Group.  As stated above, this report shows treatment 
from April to May 1997.  While it noted a history of a right 
ankle injury, this report concerned treatment the veteran 
received after he struck his right lower leg on a table.  The 
treatment was for pain to his right lower leg, as opposed to 
the ankle itself.  Even though X-ray reports taken at that 
time of the right ankle and tibia/fibula reportedly showed 
degenerative joint disease, there was no abnormality shown on 
the subsequent right ankle X-rays taken in conjunction with 
the July 1999 VA medical examination.  Additionally, the 
final report of the treatment received in April and May 1997 
reflects that the final diagnosis was contusion of the right 
tibia and that upon completion of treatment there were no 
subjective complaints, no objective findings, and no work 
restrictions.

As an additional matter, the Board notes that there has been 
a significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000).  Among other things, this law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of VA with respect to the duty to assist, and 
supersedes the decision of Court in Morton v. West, 12 Vet. 
App. 477 (1999), withdrawn sub nom. Morton v. Gober, No. 96-
1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order), which 
had held that VA cannot assist in the development of a claim 
that is not well grounded.  However, this law made no changes 
to the requirements for assigning effective dates.  
Therefore, the Board finds that the veteran has not been 
prejudiced by the decision herein.  See Bernard v. Brown, 4 
Vet. App. 384 (1993)

For the reasons stated above, the Board finds that the 
veteran's increased rating claim was received on April 9, 
1999, and that an increase in disability was not factually 
ascertainable prior to that date.  Accordingly, the veteran's 
claim for an effective date earlier than April 9, 1999, must 
be denied.


ORDER

Entitlement to an effective date earlier than April 9, 1999, 
for a grant of a 10 percent disability rating for residuals 
of a right ankle fracture is denied.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals


 

